Citation Nr: 1514175	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-38 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to March 1977.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the claimed disabilities.  

In September 2010, the Veteran notified the Board that he did not want a Board hearing.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, which is etiologically related to service.

2.  The Veteran has a current diagnosis of bilateral tinnitus, which is etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, a disease of the nervous system such as sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald,  2015 WL 510609, * 12 (Vet. App., Feb. 2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis:  Service Connection for Bilateral Hearing Loss

The Veteran contends that he has hearing loss as a result of acoustic trauma during service.  Specifically, as a quartermaster, he was exposed to jet noise during the day and night.  The Veteran asserts that in social settings he cannot understand most conversation.  During regular conversations, he has to ask individuals to repeat themselves over and over again, and the television and radio have to be turned up louder than normal.  See the November 2009 statement.

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as those caused by jets.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, as his DD 214 shows that he served aboard the USS Lexington, as a quartermaster.  Moreover, Navy records indicate that USS Lexington was an aircraft carrier.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the evidence is in relative equipoise on the issue of whether the Veteran has current bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  In October 2009, the Veteran underwent an audiometric examination conducted by a private clinician.  The examination report reflects the following approximate puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
-
50
LEFT
35
35
40
-
50

The Veteran was afforded a VA hearing loss examination in November 2009.  The examination report reflects the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
30
30
LEFT
5
5
20
35
35

In April 2010, the Veteran had another audiometric examination conducted by a private clinician.  




The examination report reflects the following approximate puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
50
50
LEFT
25
30
40
45
50

Finally, in July 2012, the Veteran underwent a second VA hearing loss examination.  The examiner reported that puretone thresholds could not be obtained in either ear, and that the test results were not valid for rating purposes because they were not indicative of organic hearing loss.  Use of the Maryland CNC word list for speech discrimination scores was not appropriate either because of language difficulties, cognitive problems, or inconsistent speech discrimination scores that made combined use of puretone average and speech scores inappropriate.  

Although neither VA examination report indicates that the Veteran has hearing loss sufficient to be considered a disability for VA purposes, the October 2009 private examination report indicates that the Veteran's auditory thresholds for the left and right ears were 40 decibels or greater at 2000 and 4000 hertz.  Moreover, the April 2010 private examination report indicates that the Veteran's auditory thresholds for the left and right ears are 40 decibels or greater at 2000, 3000, and 4000 hertz.  The April 2010 examination report also showed that the Veteran's auditory thresholds also greater than 26 decibels at 2000, 3000, and 4000 hertz.  As such, in resolving all reasonable doubt in favor of the Veteran, Board finds that the Veteran has a current bilateral hearing loss disability.  

The Board also finds that the Veteran's bilateral hearing loss is due to or related to service.  The Veteran's November 1974 enlistment examination reflects the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
-
0
LEFT
0
0
20
-
20

The Veteran's February 1977 separation examination reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
25
20
LEFT
20
25
25
25
25

The separation examination report indicates that the Veteran had mild hearing loss in both ears.  The right ear hearing loss at the time of separation from active duty qualifies as a disability for VA purposes because the auditory thresholds for at least three of the frequencies (500, 1000, and 2000 hertz) were 26 or greater.  See 38 C.F.R. § 3.385.  Therefore, service connection for right ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is warranted. 

The left ear showed some degree hearing loss upon separation from active service, but it did not meets the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels).  There is also no medical evidence showing a diagnosis of left ear sensorineural hearing loss within one year from service separation in March 1977, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Therefore, service connection for left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

However, the competent and credible evidence establishes that the left ear hearing loss is related to service.  In April 2010, the Veteran submitted a letter from a private otolaryngologist, Dr. M.L., who opined that the Veteran's hearing loss as it currently existed was primarily the result of his noise exposure during his service in the Navy.  Dr. M.L. specified that his opinion was based on the Veteran's enlistment examination that showed normal hearing thresholds and the separation examination that showed significant declines in the thresholds of both ears to at least the lower limit of normal and into a range of mild hearing loss at some frequencies.  Dr. M.L. stated that any threshold shift greater than 10 decibels over consecutive frequencies is considered a significant decline, and that in the Veteran's three years of Navy service, his right ear experienced a significant decline in every frequency tested and the left ear experienced a significant decline at 500 and 1000 hertz.  Moreover, noise exposure at a young age not only causes hearing loss, but predisposes someone to more rapid ad severe hearing decline than he or she would normally experience with age.  It is therefore not unusual to see someone who started out with a relatively mild noise-induced hearing loss and progressed to a more significant hearing loss than would be otherwise expected over time.  

The Board finds Dr. M.L.'s opinion to be competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  He rendered his opinion after reviewing the Veteran's service treatment records and examining the Veteran, and provided the facts and rational on which he based his opinion  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Accordingly, the Board finds that left ear hearing loss was caused by the conceded in-service acoustic trauma, and service connection for left ear hearing loss is warranted. 

Analysis:  Service Connection for Tinnitus

The Veteran asserts that he first noticed his tinnitus in 1976 when he was off ship and in a quieter environment.  He also states that he notices the tinnitus more when it is quiet, which is usually in the evening when he is getting ready for bed, but that the ringing is always present.  See the November 2009 statement; April 2010 statement.  

The November 2009 VA examiner opined that the Veteran's tinnitus would more likely than not be related to his hearing loss.  In addition, Dr. M.L. stated in the April 2010 letter that the relationship between hearing loss and tinnitus is a common association.  Dr. M.L. stated that many factors that damage the inner ear and cause hearing loss are also known causes of tinnitus, and the incidence of tinnitus increases significantly in patients with measurable hearing loss.

The July 2012 examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure.  The examiner stated that the Veteran did not complain of tinnitus while in the service or at the time if discharge.  The examiner also stated that the Veteran complained of tinnitus for the last 10-15 years, which is 30-35 years after discharge from active service.  Thus, due to the onset of the tinnitus being many years after discharge from active service, it is more likely than not related to some other causal factor and not due to the Veteran's military service.

The Board finds the Veteran's statements to be competent and credible.  He is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  As discussed above, the Veteran's DD 214 shows that he served aboard the USS Lexington, as a quartermaster.  Moreover, Navy records indicate that USS Lexington was an aircraft carrier.  

The Board also finds Dr. M.L.'s opinion and the VA examiners' opinions to be competent and credible.  As such, the Board finds the evidence is in relative equipoise as to whether the current tinnitus is as likely as not due to the Veteran's exposure to excessive noise levels in active service, to include as secondary to his bilateral hearing loss.   In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.   







ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


